BRITT, Judge.
Did the court err in holding that plaintiff’s evidence established her contributory negligence as a matter of law and dismissing her action? We answer in the affirmative.
The admissions and plaintiff’s evidence pertinent to the question presented tended to show: The collision occurred around 5:15 p.m. on 27 March 1970. Each street was paved for a width of twenty feet and had shoulders three to four feet wide. Weather conditions were good, the pavement dry and the speed limit on each street was 25 m.p.h. When plaintiff approached the intersection, she stopped, looked first to her right, then to her left, and again to her right. She could see approximately 300 feet to her right on Washington Street. Seeing no car approaching on Washington Street, she proceeded into the intersection and was struck on her right when she was about halfway through the intersection. Plaintiff was traveling about 5 m.p.h. when she was hit. Immediately prior to the collision and two blocks west of Orange Street, Terry was seen driving east on Washington Street at a speed of at least 50 m.p.h. Plaintiff does not remember anything after she was struck until she “woke up” in the hospital. The Carroll automobile came to rest about 38 feet from the intersection and plaintiff’s vehicle came to rest, in a yard southeast of the intersection and approximately 70 feet therefrom. Following the collision there were no skid marks leading up to the intersection on either Orange or Wash-inton Streets.
We hold that the question of plaintiff’s contributory negligence was for the jury. It is well settled in this jurisdiction that the driver along the servient highway is not required to anticipate that a driver along the dominant highway will travel at excessive speed or fail to observe the rules of the road applicable to him. 1 Strong, N. C. Index 2d, Automobiles, § 19, p. 424. See also Farmer v. Reynolds, 4 N.C. App. 554, 167 S.E. 2d 480 (1969), cert. den. 275 N.C. 499.
The judgment appealed from is
Reversed.
Judges Morris and Parker concur.